DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8-9, filed 04/27/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 3-21 depends, Claim 22 and Claim 23 teaches limitations: “the first and second conductive layers include one or more nanostructures selected from a group consisting of a nanoparticle, a nanowire, a nanorod, a nanosheet, a nanobelt, a nanodisk, a nanotube, and a nanotetrapod” or “the nanostructure disposed on the surfaces of the first and second conductive layers directly contacts the first and second base electrodes, respectively” or “the nanostructure disposed on the surfaces of the first and second conductive layers directly contacts the first and second terminal electrodes, respectively” that are not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Park (US8941972), Hwang (WO2016085004) and Kim (US9240280) are the closest prior art of record.
Regarding Claim 1, Park teaches, in Fig. 1-3, a multilayer ceramic electronic component, comprising: a ceramic body (10) including a dielectric layer (1) and first and second internal electrodes (21,22) stacked in a third direction with the dielectric layer interposed therebetween (Fig. 2), and including a first surface (top) and a second surface (bottom) opposing each other in a third direction (Fig. 1), a third surface (back surface) and a fourth surface (front surface) opposing each other in a second direction (W direction), and a fifth surface (left surface) and a sixth surface (right surface) opposing each other in a first direction (L direction); and first (30 left) and second external electrodes (30 right) disposed on the fifth surface and the sixth surface of the ceramic body, respectively (Fig. 2), wherein the first and second external electrodes include first (31 left) and second base electrodes (31 right) including a first conductive metal (2) and reactive glass (3), in contact with the ceramic body (Fig. 3, Fig. 2), and first and second conductive layers (32 left/right) including a second conductive metal (2), disposed on the first and second base electrodes (Fig.3), respectively, but does not disclose wherein a nanostructure is disposed on surfaces of the first and second conductive layers.
	Hwang teaches, in Fig. 1, a nanostructure (130) is disposed on surfaces of the first and second conductive layers (120) (page 4 paragraph 5).
	Also, it is well known in the art to use nanostructures, such as nanowires (see Nanotechnology_1, Nanotechnology_2, Padeepz) in many different electrical devices.
Kim teaches, in Fig. 2, first and second terminal electrodes (plating layer) configured to cover the first and second conductive layers (Fig. 2), (column 5 lines 63) respectively
Park, Hwang, and Kim does not disclose the above allowable limitations
Similar reasoning can be made for the Claim 22 and Claim 23
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848